— Appeal and cross appeal from an order of the Supreme Court, Wayne County (John B. Nesbitt, A.J.), entered June 23, 2009 in a subrogation action. The order denied the motion of defendant Titan Steel Services, Inc. for summary judgment.
It is hereby ordered that said cross appeal is unanimously dismissed (see Moncion v Infra-Metals Corp., Div. of Preussag Intl. Co., 20 AD3d 310, 312 [2005]; see also CPLR 5511) and the order is otherwise affirmed without costs. Present — Centra, J.P., Carni, Lindley, Green and Gorski, JJ.